ORDER
Considering the Motion to Remand and Consolidate filed by the Office of Disciplinary Counsel,
IT IS ORDERED that this matter be remanded to the disciplinary board for consolidation with the proceedings numbered 04-DB-073. After appropriate consideration of the consolidated matters, the board is directed to issue a single recommendation of discipline to this court encompassing all disciplinary matters involving respondent.
FOR THE COURT:
/s/ John L. Weimer Justice, Supreme Court of Louisiana